DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on January-07/2021 have been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-10-2020 and 01-13-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Applicant’s arguments, see pages 7-19, filed 01/07/2021, with respect to claim 1, 3, 5-6, 9, 11-22 and 25 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-6, 9, 11-22 and 25  has been withdrawn. 

Claims 1, 3, 5-6, 9, 11-22 and 25 are now allowed.
 
 The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5-6, 9, 11-22 and 25 are considered allowable for reasons set forth on page numbered 7-19 of the Remarks by Applicant filed on 01/07/2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.P/           Examiner, Art Unit 2872                                                                                                                                                                                             	April 10, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872